
	

115 HR 6662 : Empowering Seniors’ Enrollment Decision Act of 2018
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6662
		IN THE SENATE OF THE UNITED STATES
		September 17, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title XVIII of the Social Security Act to extend the special election period under part C
			 of the Medicare program for certain deemed individuals enrolled in a
			 reasonable cost reimbursement contract to any Medicare Advantage eligible
			 individual enrolled in such a contract during the final year such contract
			 is extended, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Empowering Seniors’ Enrollment Decision Act of 2018. 2.Extending the special election period under part C of the Medicare program for certain deemed individuals enrolled in a reasonable cost reimbursement contract to any MA eligible individual enrolled in such a contract during the final year such a contract is extended; Extending conversions of reasonable cost reimbursement contracts to MA plans (a)Extending the special election period under part C of the Medicare program for certain deemed individuals enrolled in a reasonable cost reimbursement contract to any MA eligible individual enrolled in such a contract during the final year such a contract is extended (1)In generalSection 1851(e)(2)(F) of the Social Security Act (42 U.S.C. 1395w–21(e)(2)(F)) is amended—
 (A)in the header, by striking deemed elections and inserting individuals enrolled in a reasonable cost reimbursement contract; and (B)by amending clause (i) to read as follows:
						
 (i)In generalWith respect to a reasonable cost reimbursement contract under section 1876(h) that is not extended or renewed, an individual enrolled in the contract for the final year in which such contract is extended or renewed may, at any time during the period beginning after the last day of the annual, coordinated election period under paragraph (3) occurring during such final year and ending on the last day of February of the first plan year following such final year, change the election under subsection (a)(1) (including changing the MA plan or MA–PD plan in which the individual is enrolled) for such first plan year following such final year..
 (2)Clarification relating to deemed individuals enrolled in a reasonable reimbursement contractSection 1851(c)(4)(A) of the Social Security Act (42 U.S.C. 1395w–21(c)(4)(A)) is amended— (A)by amending clause (ii) to read as follows:
						
 (ii)such previous plan year was the final year in which such contract was extended or renewed;; and (B)in clause (iii) by striking subclause (III) of such section and inserting section 1876(h)(5)(C)(iv)(IV).
 (b)Extending conversions of reasonable cost reimbursement contracts to MA plansSection 1876(h)(5)(C) of the Social Security Act (42 U.S.C. 1395mm(h)(5)(C)) is amended— (1)in clause (iv)—
 (A)in subclause (I), by striking the last sentence; (B)by redesignating subclauses (I) through (V) as subclauses (II) through (VI), respectively;
 (C)by inserting before subclause (II), as so redesignated, the following subclause:  (I)The final year in which such contract is extended or renewed is referred to in this subsection as the last reasonable cost reimbursement contract year for the contract.; and
 (D)in subclause (V), as so redesignated, by striking subclause (III) and inserting subclause (IV); and (2)in clause (v), by striking that is extended or renewed pursuant to clause (iv) provides the notice described in clause (iv)(III) and inserting that is not to be extended or renewed provides the notice described in clause (iv)(IV).
				
	Passed the House of Representatives September 12, 2018.Karen L. Haas,Clerk.
